Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Receipt of claim amendments and arguments filed on 02/23/2022 is acknowledged. Claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43-46, 67-68, 70, 73-77, 80-82, 90-92 and 95 are currently pending in this Application.
Applicant previously elected, with traverse, Group I, claims 1-3, 5-7, 10-11, 14-15, 67-68, 70, 73-76 and 95. Various claims were rejoined and claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43, 67-68, 70, 73-76 and 95 were fully examined. 
Claims 44-46, 77, 80-82 and 90-92 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on October 19, 2021.
Pursuant to Applicant’s response, claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43, 67-68, 70, 73-76 and 95 are the subject of this Final Office Action.
Rejections and objections not reiterated herein have been withdrawn. The claim amendments have necessitated the new grounds of rejection presented in this Final Office Action.
Claim objections
Claim 1 is lacking the word “and” before the step d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 68 is ambiguous because it refers to “one or more organic solvents” while water is not an organic solvent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-11, 14-15, 67-68, 70, 73-76 and 95 remain rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (WO 2015/101916) further in view of Hsiao (US2017/0240520) and Zhao (US 2013/0023486) and Liou (WO 2010/022313), Kadam (WO 2017/060925) and Zhu (US 2016/0347731).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kaushik describes a process for making the anti-diabetic drug known as empagliflozin comprising: 
    PNG
    media_image1.png
    94
    645
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    151
    467
    media_image2.png
    Greyscale
, 

    PNG
    media_image3.png
    248
    521
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    149
    546
    media_image4.png
    Greyscale
. In the prior art reactions/steps X is a halogen, such as I or Br (see p. 7); R1 may be benzyl, benzoyl, CH3, silyl, TMS, etc. (see pages 7 and 9) and in some instances a hydrogen (see p. 3, lines 4-6 and p. 7); the first step is performed at about -80°C to about -60°C in the presence of a solvent, such as tetrahydrofuran or toluene or mixtures thereof and in the presence of n-BuLi as base (p. 10, lines 1-6); R2 may be TMS, benzyl, benzoyl, t-butyl dimethyl sily, etc. (p. 10, lines 9-11); the second step is performed at 20°C - 40°C in the presence of an acid, such as methane sulfonic acid, pTsOH, acetic acid or sulfonic acid, in the presence of an alcohol solvent, such as methanol, ethanol or isopropanol (p. 10, lines 13-21); and the third step is carried out in the presence of a reducing agent, such as triethylsilane, boron trifluoride diethyl etherate or a mixture of these (p. 11, lines 1-4), and a solvent selected from methylene chloride, chloroform, and others (p. 10, lines 23-25).
Hsiao describes a method for the preparation of anti-diabetic drugs empagliflozin 
    PNG
    media_image5.png
    120
    283
    media_image5.png
    Greyscale
and dapagliflozin 
    PNG
    media_image6.png
    128
    244
    media_image6.png
    Greyscale
using the same exact steps/route for both (see whole document, particularly Fig. 1). The prior art notes that “dapagliflozin and empagliflozin share the same core structure and differ only in the O-substitution of terminal phenoxy group, which makes both feasible to manufacture in a single synthetic route” ([para 0006]).
Zhao describes a method for the preparation of an analogue of dapagliflozin of the formula 
    PNG
    media_image7.png
    133
    302
    media_image7.png
    Greyscale
, which utilizes the same exact steps/route of prior art Hsiao and of this application. See Example 53 at p. 21, para [0126-0127].
Liou et al. and Kadam et al. describe the purification of dapagliflozin of Formula I by transforming it into a complex with a co-crystal former, isolating the co-crystal complex, converting the co-crystal complex into dapagliflozin and isolating the purified dapagliflozin of Formula I. See p.38, para [0132] of Liou for L-proline as the co-crystal former in ethanol/water and isolation of the co-crystal complex. See p. 39, para [0133] of Liou for the conversion (neutralization?) of the co-crystals into dapagliflozn in water and ethyl acetate, followed by separating the organic layer (EtOAc) and evaporating/concentrating. See Kadam et al. at p. 8, p. 17-18 and claims 3-7, for the co-crystal former pipecolic acid in ethyl acetate or ethanol, isolation of the pipecolic acid complex, conversion (neutralization in sat. sodium bicarbonate solution) of the co-crystals into dapagliflozn in water/ethyl acetate, followed by separating the organic layer (EtOAc) and solvent evaporation and isolation of the dapagliflozin. See Examples 3 and 4 of Kadam.
Zhu discloses the various crystallization methods for the preparation of a dapagliflozin crystalline form. Dapagliflozin is crystalized with a solvent mixture of a solvent and an anti-solvent, wherein the solvents are ethyl ether, methyl tert-butyl ether, heptane and n-hexane.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The only difference between the process of Kaushik and the process of instant claims 1-3, 5-7, 10-11, 14-15 and 95 is that Kaushik made empagliflozin, but not dapagliflozin. The difference is  
    PNG
    media_image5.png
    120
    283
    media_image5.png
    Greyscale
vs. 
    PNG
    media_image6.png
    128
    244
    media_image6.png
    Greyscale
. The difference between the process of Kaushik and the process of instant claims 67-68, 70 and 73-76 is additionally, particular purification steps of dapagliflozin through formation of its co-crystals and crystalization.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. The references above are solving the same issue of providing processes for the preparation and purification of β-C-arylglucosides (SGLT2 inhibitors) useful as anti-diabetic drugs, such as dapagliflozin. Dapagliflozin (trade name Farxiga) is FDA approved for glycemic control since Jan. 8, 2014 (see the Hsiao reference).
In regards to claims 1-3, 5-7, 10-11, 14-15, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date of the claimed invention, to apply the process of Kaushik to make dapagliflozin, because dapagliflozin may be made using the same steps/route as empagliflozin, as taught by Hsiao. Additionally, the ordinary skilled artisan would have seen that the process in Kaushik is applicable to dapagliflozin, since dapagliflozin and empagliflozin share the same core structure and, moreover, as evidenced by Zhao. There would have been a high expectation of success in practicing the method of Kaushik to prepare dapagliflozin in view of the cited references. 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

In regards to claim 95, preparing a pharmaceutical formulation comprising the dapagliflozin made and at least one pharmaceutically acceptable excipient would have been obvious.  A person of ordinary skill knew what the drug dapagliflozin is used for and was aware of the commonly used inert excipients for making pharmaceutical formulations of active medicaments and how to make them, Zhao is evidence of this (Example 54-62).
In regards to claims 67-68, 70 and 73-76, all the steps of the process were known in the prior art, as well as the intermediate compounds, the co-crystal formers, dapagliflozin co-crystals and the crystallized dapagliflozin. One of ordinary skill in the art wanting to prepare pure/crystalline dapagliflozin of Formula I would have been motivated to use any of the known available purification methods, such as the method of Liou et al. or Kadam et al. with the crystallization method of Zhu. This is because Liou, Kadam and Zhu teach the same exact product, that is, dapagliflozin, and the desirability of its purification. Thus, the ordinary skilled artisan would have been motivated to apply the process of Kaushik to make dapagliflozin, for the reasons above, and would have been motivated to use the known available purification methods of the Liou, Kadam and Zhu references alone, or in combination, to obtain purified crystallized dapagliflozin of Formula I.
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Applicant’s arguments have been carefully considered but were found unpersuasive. Applicant argues that Kaushik is silent about making dapagliflozin and thus provides no teaching or motivation to make it or to modify the empagliflozin reaction. In response, the motivation does not have to be found only in Kaushik. Hsiao taught that dapagliflozin may be made using the same steps/route as empagliflozin. Thus, there was explicit teaching and motivation in the prior art to make dapagliflozin by the same synthetic route used for empagliflozin. In addition, the ordinary artisan knew that dapagliflozin and empagliflozin share the same exact core structure and differ only in in the O-substitution of the terminal phenoxy group as below: 
    PNG
    media_image8.png
    123
    293
    media_image8.png
    Greyscale
    vs.  
    PNG
    media_image9.png
    136
    253
    media_image9.png
    Greyscale
. It was known that the two compounds could be prepared by the same route. The ordinary chemist would have found the process of Kaushik applicable to dapagliflozin. 
Applicant further argues that the intermediate compounds used to make dapagliflozin would be different from those of empagliflozin and that Kaushik reaction uses intermediate compound 12’ while Applicant’s process uses compound of Formula VIa: 
    PNG
    media_image10.png
    127
    460
    media_image10.png
    Greyscale
. Applicant then states that there is no apparent reaction for making dapagliflozin that utilizes Kaushik’s compound 12’.  However, there is no need for using compound 12’ of Kaushik in the synthesis of dapagliflozin. One of ordinary skill would have used the appropriate intermediate compound containing an ethyl group as the O-substitution of the terminal phenoxy group. This is what was done in Hsiao’s process, wherein when the artisan wanted to make dapagliflozin they started with the ethyl substituted compound, and when the artisan wanted empagliflozin they started with the 3-tetrahydro-3-furanyl compound. This was also done in Zhao’s process, wherein the artisan started with intermediate compounds that already contained the desired O-substitution of the terminal phenoxy group. This terminal group is non-reactive, and is carried throughout the full synthetic process until the final product. Contrary to Applicant’s allegation, the prior art Zhao and Hsiao show, generally and specifically, all intermediate compounds useful in making dapagliflozin through Kaushik’s route. The intermediates useful in making dapagliflozin are not new and were particularly described in Example 53 of Zhao. The appropriate intermediate compound of Formula VIa can be found therein.  
Applicants additionally argue that Hsiao shows other starting paths (shown below) leading to the formation of empagliflozin and dapagliflozin which differ from the process of present claim 1:

    PNG
    media_image11.png
    94
    587
    media_image11.png
    Greyscale
. Applicant went on to discuss the scheme and the difference between compound III and compound of Formula VIa. However, this step of Hsiao is irrelevant to the claims; claim 1 and the dependent claims do not recite such step. Applicant’s argument is not directed at a limitation appearing in the claims. Further, Applicant argues that the synthetic route of Hsiao does not suggest the synthetic process as claimed in claim 1. In response, the synthetic process as claimed in claim 1 is suggested by the synthetic process/routes of Kaushik in combination with the secondary references. 

Conclusion
Claims 1-3, 5-7, 10-11, 14-15, 67-68, 70, 73-76 and 95 are rejected. Claims 20-26, 28-29, 32-33, 35, 37-38, 40 and 43 are objected to for depending of rejected claim 1. Dependent claim 20 (and its dependent claims) appears to be free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626